In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS

**********************
ALAN L. HAYWARD,                     *
                                     *       No. 16-1539V
                     Petitioner,     *       Special Master Christian J. Moran
                                     *
v.                                   *       Filed: February 1, 2019
                                     *
SECRETARY OF HEALTH                  *       Attorneys’ fees; interim award
AND HUMAN SERVICES,                  *       appropriate; expert compensation
                                     *       not established
                     Respondent.     *
**********************
Richard H. Moeller, Moore, Heffernan, Moeller, Johnson, & Meis, LLP, Sioux
City, IA, for Petitioner;
Camille M. Collett, United States Dep’t of Justice, Washington, DC, for
respondent.

                     UNPUBLISHED DECISION AWARDING
                   INTERIM ATTORNEYS’ FEES AND COSTS1

       Alan Hayward’s claim that an influenza vaccination he received caused him
to suffer from Parsonage-Turner syndrome remains pending. In the meantime, he
has filed a motion requesting an award of $128,916.09 in attorneys’ fees and costs
on an interim basis. Pet’r’s Fee Mot. filed Sept. 6, 2018. For the reasons
explained below, Mr. Hayward is awarded $48,966.09. Mr. Hayward may seek
compensation that is not awarded in this decision in a motion for an award of
attorneys’ fees and costs filed at the end of the case.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website (https://www.uscfc.uscourts.gov/aggregator/sources/7). This means the decision will be
available to anyone with access to the internet. Pursuant to Vaccine Rule 18(b), the parties have
14 days to file a motion proposing redaction of medical information or other information
described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master will
appear in the document posted on the website.
                                     Procedural History

       Mr. Hayward filed a petition claiming that the influenza (“flu”) vaccination
that he received in his left arm on November 20, 2013, caused a loss of strength
and control in his left arm. Pet., filed Nov. 17, 2016. The Secretary filed a Rule 4
report recommending against awarding compensation on the basis that Mr.
Hayward had not offered a medical theory or a logical sequence of cause effect
connecting the flu vaccination to his injuries. Resp’t’s Rep., filed June 3, 2017, at
13-14.

      On August 3, 2017, an order was issued on the content of expert reports.
Mr. Hayward filed the first reports from Lawrence Shields (exhibit 18) and Donald
Marks (exhibit 202) on October 27, 2017. The Secretary filed a responsive report
(exhibit A) from Timothy Vartanian on February 20, 2018, asserting that Mr.
Hayward’s appropriate diagnosis is cervical radiculopathies.
      For the second round of expert reports, Mr. Hayward filed a report from Dr.
Shields (exhibit 130) and Dr. Marks (exhibit). Dr. Shields settled on a Mr.
Hayward’s diagnosis as Parsonage-Turner syndrome (“brachial neuritis”). The
Secretary filed a responsive report from Dr. Vartanian (exhibit C).
       On September 6, 2018, Mr. Hayward moved for an award of attorneys’ fees
and costs on an interim basis in the amount of $128,916.09. In response, the
Secretary deferred to the special master’s discretion as to the appropriateness of an
interim award and to the amount of any award. Resp’t’s Resp., filed Sept. 19,
2018. Mr. Hayward then filed a reply iterating his fees request and supplementing
his motion with additional support. Pet’r’s Reply, filed Sept. 24, 2018.
      During a November 29, 2018 status conference, the parties agreed that the
submission of expert reports had concluded and were advised that the case might
be decided on the briefs, without an entitlement hearing. Order, issued Dec. 4,
2018. An order was then issued establishing the briefing schedule. Order, issued
Jan. 18, 2019. The parties are currently preparing their briefs.
                                            Analysis

       Broadly speaking, resolving the pending motion for an award of attorneys’
fees and costs on an interim basis requires consideration of three issues. The first
is whether the petitioner is eligible for attorneys’ fees and costs. If the petitioner is
      2
          An amended version of Dr. Marks’ first report was filed as exhibit 125.

                                                2
eligible, then the second issue is whether the petitioner should receive any
attorneys’ fees and costs at this time. The third question is, assuming that some
award is appropriate, what constitutes a reasonable amount in this case.

I.    Whether the Petitioner’s Case Satisfies the Requirements for an Award
      of Attorneys’ Fees and Costs

       Petitioners who have not yet been awarded compensation are eligible for an
award of attorneys’ fees and costs when “the petition was brought in good faith
and there was a reasonable basis for the claim.” 42 U.S.C. § 300aa—15(e)(1).
While the Secretary generally does not provide substantive responses to attorneys’
fees and costs motions, he will occasionally oppose reasonable basis. Here, the
Secretary has not opposed reasonable basis. Resp’t’s Resp. at 2. Given the lack of
opposition from the Secretary, the undersigned finds that the reports from Drs.
Shields and Marks satisfy the reasonable basis standard. In addition, the Secretary
has not challenged good faith and the undersigned finds that Mr. Hayward has
prosecuted his case in good faith. Thus, the initial requirements for an award of
attorneys’ fees and costs have been met.

II.   Whether the Petitioner Should be Awarded Attorneys’ Fees and Costs
      on an Interim Basis as a Matter of Discretion
       After a finding of good faith and reasonable basis, the special master may
exercise discretion in awarding attorneys’ fees and costs on an interim basis. Rehn
v. Sec’y of Health & Human Servs., 126 Fed. Cl. 86, 91 (2016) (citing Cloer v.
Sec’y of Health & Human Servs., 675 F.3d 1358, 1362 (Fed. Cir. 2012) (en banc),
aff’d, 133 S. Ct. 1886 (2012)); Friedman v. Sec’y of Health & Human Servs., 94
Fed. Cl. 323, 334 (2010) (ruling that special master acted within discretion in
denying an award of attorneys’ fees and costs on an interim basis). The Federal
Circuit identified some factors for a special master to consider before awarding
attorneys’ fees and costs on an interim basis. These include: “protracted
proceedings,” “costly experts,” and “undue hardship.” Avera, 515 F.3d at 1352.
This list is illustrative, not exhaustive.

       Mr. Hayward argued that an interim award was appropriate because the case
had been pending (at the time of filing) for 22 months (now 26 months) and that an
entitlement hearing would not likely be scheduled until at least June 2019 (at the
time). Pet’r’s Fees Mot. at 5-6. Mr. Hayward also pointed to the large amount of
expenses already incurred, $128,916.09 ($46,181.00 in attorneys’ fees, $81,911.65
in attorneys’ costs, and $823.44 in Mr. Hayward’s costs), as a justification for an
                                         3
interim award. Id. Again, the Secretary has not opposed a discretionary award of
interim fees and costs. Considering the pendency of this case and the amount of
attorneys’ fees and costs already incurred, the undersigned finds that an interim
award is appropriate.

III. Whether the Amount Requested for Attorneys’ Fees and Costs is
Reasonable

      The final issue is determining the reasonableness of the request.

      A.    Attorneys’ Fees

       The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). First, a court determines an “initial estimate … by ‘multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial
calculation of the fee award based on specific findings. Id. at 1348. Here, the
lodestar yields a reasonable amount of attorneys’ fees. Thus, the analysis below
centers on the two components of the lodestar formula — a reasonable hourly rate
and a reasonable number of hours.

            1.     Reasonable Hourly Rates
       Under the Vaccine Act, special masters, in general, should use the forum
(District of Columbia) rate in the lodestar calculation. Avera, 515 F.3d at 1349.
There is, however, an exception (the so-called Davis County exception) to this
general rule when the bulk of the work is done outside the District of Columbia
and the attorneys’ rates are substantially lower. Id. 1349 (citing Davis Cty. Solid
Waste Mgmt. and Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). In this case, all the attorneys’ work
was done outside of the District of Columbia. However, Mr. Hayward has waived
a claim for forum rates and only seeks compensation for his counsel’s local rates.
See Pet’r’s Reply at 3. Thus, it is not necessary to perform an Avera analysis of
whether Mr. Hayward’s counsel should be awarded forum or local rates.
      Mr. Hayward requests compensation for two attorneys, Richard Moeller and
Nikki Nobbe (formerly Nikki Blazey), as well as the paralegals who assisted them,
Melissa Jones and Ursula Runge. Mr. Moeller charged hourly rates of $275 (2016-
                                       4
2017) and $285 (2018). Ms. Nobbe (Blazey) charged hourly rates of $180 (2016-
17) and $190 (2018). The paralegals charged hourly rates of $70 (2016-17) and
$75 (2018). The 2016-17 rates for these professionals were previously found
reasonable. Swick v. Sec'y of Health & Human Servs., No. 13-526V, 2018 WL
6009290, at *7 (Fed. Cl. Spec. Mstr. Oct. 22, 2018) (citing Bell v. Sec’y of Health
& Human Servs., No. 13-709V, 2017 WL 1034481, at *2 (Fed. Cl. Spec. Mstr.
Jan. 31, 2017)).
       For the increases in the hourly rates in 2018, Mr. Hayward submitted
additional support. Pet’r’s reply & exhibits 135-38. The undersigned finds the
additional support to be adequate and the 2018 hourly rates to be reasonable.3

              2.      Number of Hours

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993). In
responding to the motion for an interim award of attorneys’ fees and costs, the
Secretary also did not directly challenge any of the requested hours as
unreasonable.
       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See McIntosh v. Sec’y of Health &
Human Servs., 139 Fed. Cl. 238 (2018).
       The timesheets for Mr. Moeller and his staff contain detailed descriptions for
entries that allow for an evaluation of reasonableness. Exhibit 133. The number of
hours requested are reasonable.

       Therefore, Mr. Hayward is awarded $46,181.00 in attorneys’ fees.
       B.     Costs

      In addition to seeking an award of attorneys’ fees, the petitioner seeks an
award for costs his attorney incurred, totaling $81,911.65. The bulk of the costs
($79,950.00) is for the expert fees from Drs. Shields and Marks, which are
discussed below. Other than the expert costs, Mr. Hayward seeks reimbursement


       3
         The undersigned notes that Mr. Hayward’s counsel and staff have appropriately billed at
reduced hourly rates for activities that do not merit their full rate. Pet’r’s Fee Mot. at 3-4 &
exhibit 133.
                                               5
for routine costs that his attorney incurred, such as the filing fee, medical records,
and postage, in the amount of $1,961.65.
      With respect to his own costs, Mr. Hayward seeks reimbursement in the
amount of $823.44. Mr. Hayward’s personally incurred costs and the routine items
are adequately documented and are awarded in full. Exhibits 132 & 134.
      The remaining items are for the expert fees of Dr. Shields ($63,750.00) and
Dr. Marks ($16,200.00). Reasonable expert fees are also determined using the
lodestar method in which a reasonable hourly rate is multiplied by a reasonable
number of hours. See Chevalier v. Sec’y of Health & Human Servs., No. 15-
001V, 2017 WL 490426, at *3 (Fed. Cl. Spec. Mstr. Jan. 11, 2017). The amounts
requested here, for a brachial neuritis case that has not gone to hearing, far exceed
the amounts typically awarded to experts in comparable cases. See, e.g., Pember v.
Sec’y of Health & Human Servs., No. 15-1005, 2018 WL 3989514 (Fed. Cl. Spec.
Mstr. June 28, 2018) (awarding Dr. Kinsbourne $5,595); Winterfield v. Sec’y of
Health & Human Servs., No. 15-933V, 2018 WL 2225178 (Fed. Cl. Spec. Mstr.
March 9, 2018) (awarding Dr. Steinman $7,250).
       These cases set neither a floor nor a ceiling. However, they and other cases
from the undersigned’s experience in the Vaccine Program demonstrate that Mr.
Hayward has requested awards that are magnitudes higher than typical for a case of
this nature.
       For his two experts, Mr. Hayward has not satisfactorily explained three of
the four components of his request. The one aspect that appears reasonable on its
face is that Dr. Marks has requested compensation at a rate of $300 per hour.
However, Dr. Marks has not adequately explained the number of hours (54) for
which he seeks compensation. Exhibit 132 at 66, 92.
       For Dr. Shields, Mr. Hayward has established neither a reasonable hourly
rate nor a reasonable number of hours. Dr. Shields is requesting an hourly rate of
$500. He has several decades of experience as a neurologist, like other neurology
experts who have been awarded that rate. However, unlike other neurologists who
are typically awarded $500 per hour, Dr. Shields appears not to teach, at least not
at a medical school. His curriculum vitae also does not list any publications,
indicating he does not perform research. Exhibit 19. He also does not have
experience in testifying in the Vaccine Program.
      The situation for Dr. Shields’s number of hours is unclear. On their face,
Dr. Shields’s invoices show that he has charged for more than 240 hours. But, if
Dr. Shields’s hourly rate of $500 is held constant, then his self-reduced expert fee
                                           6
of $63,750.00 translates to approximately 127.5 hours of work. This already-
reduced number is shocking — more than twice the number of hours Dr. Marks
spent and Dr. Marks already seems to have spent an unreasonable amount of time.
       Most of Dr. Shields’s invoices are thoroughly detailed, even identifying the
time spent reading each article. See exhibit 132 at 49-61. Some entries show a
reasonable amount of time. For example, Dr. Shields records that on August 3,
2017, he spent 15 minutes reading the Atanasoff article on SIRVA. But, other
entries are not reasonable. For example, on August 1, 2017, he spent 45 minutes
reading a three-page article by Dr. Waisbren. He also spent 1.5 hours reading the
Vaccine Injury Table and 1.5 hours on the National Vaccine Injury Compensation
Program (entries for July 20-21, 2017). These examples simply demonstrate a
point that Mr. Hayward has already acknowledged — the amount of time Dr.
Shields spent exceeded the normal amount of time.4 When Mr. Hayward resubmits
invoices from Dr. Shields, Mr. Hayward is encouraged to explain which hours he
thinks are reasonable and which hours he thinks are excessive.
                                        Conclusion

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
42 U.S.C. § 300aa §15(e). The undersigned GRANTS Mr. Hayward’s motion and
awards $46,181.00 in attorneys’ fees, $1,961.65 in attorneys’ costs, and $823.44 in
Mr. Hayward’s personally incurred costs for a total award of $48,966.09. This
shall be paid as follows:

       a. A lump sum payment of $48,142.65 in the form of a check made
          payable jointly to petitioner and petitioner’s attorney, Richard H.
          Moeller, for attorneys’ costs on an interim basis available under 42
          U.S.C. § 300aa-15(e); and

       b. A lump sum payment of $823.44 in the form of a check made payable
          to petitioner for his personally incurred costs on an interim basis
          available under 42 U.S.C. § 300aa-15(e).




       4
         Part of the reason academics who teach and perform ongoing research are reimbursed at
a high hourly rate is that they are familiar with the medical literature and thus are much more
capable of efficiently synthesizing that literature for the purpose of an expert report.


                                               7
       The Clerk shall enter judgment accordingly.5

       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




       5
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgement by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                               8